Per Curiam.
We take notice of the fact that G.S. 20-13 (effective May 5, 1967) was amended by Chapter 295, Session Laws of 1967 (now G.S. 20-13.1). However, at the time the petitioner was tried in the City Police Court of Hendersonville and his provisional operator’s license was revoked, the revocation was mandatory and not subject to court review. Fox v. Scheidt, 241 N.C. 31, 84 S.E. 2d 58. The court should have dismissed the petition. Judge Riddle was without authority to award a new trial in the Police Court of Hen-dersonville. If the judgment was erroneous, the error could only be corrected by a direct appeal to the Superior Court. The motion to dismiss should have been allowed.
Reversed.